Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 23, 2019

                                      No. 04-19-00630-CV

                 IN THE INTEREST OF A.O.G. AND A.J.G., CHILDREN,

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA02451
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
         On October 10, 2019, we granted the court reporter’s request for additional time to file
the record and ordered the record due by October 16, 2019. In that order, we reminded the court
reporter that this is an accelerated appeal involving the termination of parental rights and this
court may not grant more than 30 days cumulatively with regard requests for extensions of time
to file the reporter’s record. See TEX. R. APP. P. 28.4(b). On October 21, 2019, the court reporter
filed a notification of late record, requesting an extension until October 25, 2019 to file the
record. After consideration, we GRANT the court reporter’s request and ORDER the court
reporter to file the record by October 25, 2019. No further extensions of time will be considered
absent extraordinary circumstances.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2019.



                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk